     Case 2:17-cv-01045-TLN-DMC Document 44 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS PATRICK,                                 No. 2:17-CV-1045-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MCINTYRE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court are Plaintiff’s motion for an extension of time, ECF No.

19   41, and Plaintiff’s motion for reconsideration, ECF No. 42. Defendants have filed an opposition

20   to both motions. See ECF No. 43.

21                  In his motion for an extension of time, Plaintiff seeks “additional discovery time to

22   address this action.” ECF No. 41, g. 2. Plaintiff’s motion will be denied as unnecessary because,

23   on August 10, 2020, the court issued an order staying discovery pending resolution of

24   Defendants’ motion for involuntary dismissal. See ECF No. 39.

25                  In his motion for reconsideration, Plaintiff seeks reconsideration of the Court’s

26   June 12, 2020, order granting Defendants’ motion to compel, which was unopposed. See ECF

27   No. 42. Plaintiff sets forth various arguments as to why Defendants’ motion to compel should not

28   have been granted. Plaintiff’s motion is construed as a late-filed opposition to Defendants’
                                                        1
     Case 2:17-cv-01045-TLN-DMC Document 44 Filed 10/21/20 Page 2 of 2


 1   motion to compel and, so construed, is disregarded as untimely.1

 2                    Defendants’ motion for involuntary dismissal, which has not been opposed, will be

 3   addressed separately.

 4                    Accordingly, IT IS HEREBY ORDERED that:

 5                    1.       Plaintiff’s motion for an extension of time, ECF No. 41, is denied as

 6   unnecessary;

 7                    2.       Plaintiff’s motion for reconsideration, ECF No. 42, is construed as a late-

 8   filed opposition to Defendants’ motion to compel and, so construed, is disregarded; and

 9                    3.       The Clerk of the Court is directed to terminate ECF Nos. 41 and 42 as

10   pending motions.

11

12   Dated: October 20, 2020
                                                                  ____________________________________
13                                                                DENNIS M. COTA
14                                                                UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27
             1
                       Defendants’ motion to compel was filed on March 13, 2020. As of the date of the Court’s June 12,
28   2020, order, Plaintiff had not responded to the motion in any way.
                                                              2
